Citation Nr: 0332753	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-08 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim of entitlement to 
service connection for PTSD.

The veteran testified before the undersigned at a June 2003 
Video conference hearing.  A copy of the transcript of that 
hearing is of record.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the issue currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the Department 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO's notice to 
the veteran must explain that the veteran has a full one-year 
period for response.  See 38 C.F.R. § 5103; Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  After providing the appropriate notice to 
the veteran and his representative, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures set forth in 38 C.F.R. § 3.159 
(2003).  

The Board also finds that additional development of the claim 
is needed.  An April 2001 examination conducted for VA 
included the examiner's note of the veteran's reported 
stressors and a diagnosis of PTSD.  Because the question of 
whether there is credible evidence that a claimed stressor 
actually occurred is one of the three, essential criteria for 
establishing service connection for PTSD (see 38 C.F.R. § 
3.304(f)), the Board finds that additional action on this 
claim is warranted on remand.

Among the stressors identified by the veteran are: that 
beginning with his July 7, 1965 arrival onboard USS Cabildo 
LSD-16, at Red Beach, Da Nang, the base was under attack and 
he had exposure to dead and wounded marines while working as 
a heavy equipment operator in Da Nang and Cu Chi during 1965 
and 1966.  The veteran's personnel record of service confirms 
that he was assigned to CoC, 3d SPBn 3dMarDiv(Rein) FMF from 
July 15 - 17, 1965 and from October 1965 to April 1966, and 
was assigned to H&SCo, 3dSPBn. 3dMarDiv (Rein), FMF, from 
July to October 1965.  

The Marine Corps Historical Center indicated they had no 
command chronologies from July to October 1965.  Chronologies 
provided from November 1965 to April 1966 showed rotation of 
personnel between first and 3d Shore Party battalions in 
December 1965; that company C provided a Shore Party Team to 
support first and second phases of operation "Blue Marlin"; 
and that from January to March 1966 company C (Rein) 
participated in Operation Double Eagle, Phases I and II, in 
direct support of Task Force Delta.  The veteran's personnel 
records confirm his participation in Company C, Operation 
Double Eagle.  However, the nature of Company C's 
participation is not described in the command chronologies.  

In his June 2003 video conference hearing the veteran 
testified that a Marine was shot in the head on his first 
night in Da Nang, and he identified the platoon or squadron 
leader that night as "Sergeant [redacted]."  He also testified 
to exposure to dead and wounded Marines as a member of the 
supply staff in Company C during Operation Double Eagle in 
1966, and that he was assigned to 1st Shore party and 3d 
Shore Party battalions.  He submitted Internet articles 
indicating a Marine killed on July 9, 1965 in Quang Tin 
province, and that there were 4 Marines killed and 121 
wounded in Phase II, Operation Double Eagle.

On remand, the RO should contact the veteran once again, then 
prepare a report detailing the claimed stressors and request 
that the Marine Corps Historical Center verify the occurrence 
of the veteran's claimed in-service stressors.  The RO should 
make a specific finding regarding the corroboration of any 
claimed in-service stressful experience, and then schedule 
the veteran for another VA examination only if a stressor is 
corroborated.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The supplemental 
statement of the case (SSOC) that explains the basis for the 
RO's determinations must include citation to the pertinent 
legal authority implementing the VCAA-i.e., 38 C.F.R. §§  
3.102 and 3.159 (2003).  

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to the 
veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is each party's ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should advise the veteran of 
alternative forms of evidence he may 
submit relative to the period from July 
to October 1965, to include statements 
from service comrades, letters or 
articles written or photographs taken 
while the veteran was in service.  

4.  After the veteran has responded to 
the request for stressor information (or 
after a reasonable time has passed with 
no response from the veteran), the RO 
should detail the stressors claimed by 
the veteran, then request that the Marine 
Corps Historical Center or other 
appropriate depository provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  The RO should provide 
the Historical Center with the document 
detailing each of the in-service 
stressors alleged by veteran as noted 
above, as well as copies of any relevant 
documents (to include statements made by 
the veteran).  The RO should follow up on 
any additional development suggested by 
the Marine Corps Historical Center.  

5.  The Marine Corps Historical Center or 
other appropriate depository should be 
asked to make another search for Command 
Chronologies pertaining to any casualties 
sustained by 'Sergeant [redacted]' platoon 
in Da Nang from July 7, 1965 to July 21, 
1965; and to the death of a Marine in 
Quang Tin province on July 9, 1965.  
Chronologies should include all functions 
or duty assignments of company C 3d Shore 
Party, 3rd Marine division, during 
Operation Double Eagle, Phase II, from 
February 1966 to March 1966, to include 
any exposure of Company C to dead or 
wounded Marines.

6.  After receiving a response from 
Marine Corps Historical Center (and any 
other contacted entity), the RO should 
review the claims file, to specifically 
include all records received from the 
Marine Corps Historical Center, and 
prepare a report addressing whether the 
claims file establishes the occurrence of 
any combat action(s) (to which a 
purported stressor is related) or a 
specifically claimed in-service stressful 
experience.  This report is to be added 
to the claims file.   

7.  If, and only if, objective evidence 
corroborating the occurrence of any 
claimed in-combat action/service 
stressful experience(s) is received, the 
RO should arrange for the veteran to 
undergo VA psychiatric examination at an 
appropriate medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, and the 
report prepared by the RO, must be 
furnished to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented history and 
assertions.   However, in determining 
whether a diagnosis of PTSD is valid, the 
examiner is instructed that only combat 
action or an event that has been 
corroborated may be considered for the 
purpose of determining whether exposure 
to such in-service event has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
how the diagnostic criteria for the 
condition are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis as 
well as all symptoms and other factors 
that support the diagnosis.  The examiner 
also should also comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  The 
typewritten report of the examination 
must include all examination findings and 
the complete rationale for any opinion 
expressed.

8.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished.  

10.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim of service connection for PTSD in 
light of all pertinent evidence and legal 
authority.  

11.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159 (2003), and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


